Citation Nr: 0812376	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  98-10 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a disability 
manifested by chronic diarrhea.

5.  Entitlement to service connection for respiratory 
disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In addition to the issues listed on the title page, the RO 
certified a claim of entitlement to service connection for an 
undiagnosed illness manifested by respiratory and digestive 
complaints.  In this case, the undiagnosed illness "claim" 
is not a separate claim, but rather a separate theory in 
support of the veteran's respiratory disorder and chronic 
diarrhea claims.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008) (separate theories in support of a 
claim for benefits for a particular disability do not equate 
to separate claims for benefits of that disability).  When 
addressing the claims, the Board will consider all theories 
of entitlement raised by the veteran, including the 
provisions that pertain to undiagnosed illnesses.  Thus, the 
Board has eliminated the redundant issue and incorporated the 
theory of entitlement into the specific claims.

In August 2006, the veteran filed an informal claim for a 
temporary evaluation of 100 percent for service-connected 
post-traumatic stress disorder (PTSD) as a result of 
hospitalization.  In the submission, he also stated that he 
wanted to be considered for an increased evaluation for his 
PTSD.  By a November 2006 rating decision, the RO adjudicated 
the temporary evaluation aspect of the claim.  However, the 
increased rating claim was not addressed.  In a November 2006 
letter, the RO indicated that the claim was still pending 
when it notified the veteran that he would be scheduled for 
an examination after the temporary 100 percent evaluation 
ended.  It does not appear that any further development was 
carried out on the matter.  Therefore, the claim for an 
increased rating for PTSD is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.

In November 2007, the veteran testified at a hearing before 
the Board.  Among other things, the veteran provided 
testimony regarding the current severity of his service-
connected PTSD.  Although an increased rating claim is 
pending, the issue is not yet properly before the Board.  
Previously, the veteran had appealed the initial rating of 
his PTSD.  However, in October 2005, he withdrew the appeal 
after the schedular rating for PTSD was increased from 30 
percent to 50 percent.  Accordingly, the hearing testimony 
regarding PTSD is referred to the AOJ in conjunction with the 
referred claim.

(The decision below addresses the veteran's claims of service 
connection for a sleep disorder and a kidney disorder.  The 
claims of service connection for a liver disorder, a 
disability manifested by chronic diarrhea, and a respiratory 
disorder are addressed in the remand that follows the Board's 
decision.  The veteran's claim for TDIU is deferred pending 
the outcome of the issues being remanded and the outcome of 
the referred PTSD claim.)


FINDINGS OF FACT

1.  The veteran is service connected for PTSD.

2.  The veteran's chronic sleep impairment is a symptom of 
PTSD and is wholly attributable to his service-connected 
PTSD; he does not have a separately diagnosed sleep disorder 
attributable to his active military service.

3.  The veteran does not have a kidney disorder that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a sleep disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.317, 4.14 (2007).

2.  The veteran does not have a kidney disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service connection claims on appeal were filed by the 
veteran prior to the enactment of the VCAA.  Additionally, 
the RO initially adjudicated those claims prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice 
was not possible, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in cases such as this 
one, the veteran has the right to subsequent content-
complying notice.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for a sleep disorder and a kidney disorder has 
been accomplished.  Through July 2003 and April 2006 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate his 
claims.  In the April 2006 letter, the RO provided the 
veteran with the criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
August 2007, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2003 and April 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.  
Therefore, sufficient notification regarding the necessary 
information and evidence was provided to the veteran for 
these two claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
sleep disorder and kidney disorder claims.  The veteran's 
service medical and personnel records have been obtained and 
associated with the claims file.   The RO has obtained 
treatment records from the VA Medical Centers (VAMCs) in 
North Chicago, Illinois; Chillicothe, Ohio; Cincinnati, Ohio; 
Columbus, Ohio; Dayton, Ohio; and their associated outpatient 
clinics and Vet Centers.  Private treatment records from the 
Mount Carmel Medical Center in Columbus, Ohio have been 
obtained.  The RO also requested and obtained medical records 
from the Social Security Administration.  Additionally, in 
March 1997, the veteran was provided a VA examination, the 
report of which is of record.  Furthermore, as referenced in 
the introduction, the veteran was afforded a hearing before 
the Board in November 2007, the transcript of which is also 
of record.  He previously provided testimony at a hearing 
before the RO in October 1998.

Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
sleep disorder or kidney disorder that need to be obtained.  
During the November 2007 hearing, the veteran's 
representative stated that he had a letter from the veteran's 
treating psychologist that had not yet been associated with 
the claims file.  The letter apparently pertained to the 
veteran's PTSD and TDIU claims.  The veteran also mentioned 
that he sought treatment for emphysema through VA and a 
private treatment provider.  Those records have not been 
associated with the record either.  Because the records are 
not relevant to the claims of service connection for a sleep 
disorder and a kidney disorder, remand is not required prior 
to adjudicating the two claims.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as calculi of the kidney, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A. Sleep Disorder

The veteran contends that he has a sleep disorder as a result 
of his military service.  A review of the service medical 
records (SMRs) is negative for complaints of, treatment for, 
or a diagnosis pertaining to a sleep disorder.

Post-service medical records show that the veteran's first 
complaint of sleeping problems was at the Chillicothe VAMC in 
June 1996.  At first, the impaired sleep was thought to be 
related to major depressive disorder or bipolar disorder.  
Subsequently, the veteran was diagnosed with PTSD.  In 
November 1996, his treating VA psychologist noted that the 
veteran had insomnia as a result of his PTSD.

The veteran underwent several VA examinations in connection 
with his PTSD claim.  VA examination reports, dated in April 
1997, October 1999, January 2000, and August 2005, list sleep 
impairment as a symptom of the veteran's PTSD.  The veteran 
has received intermittent treatment from VA for problems 
sleeping.  At no time has his impaired sleep been related to 
any disability other than his PTSD.  The record does not 
contain a diagnosis of a separate and distinct sleep 
disorder.

Chronic sleep impairment is part of the criteria for a 
30 percent rating when evaluating mental disorders such as 
PTSD.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2007).  
In February 2004, the veteran was awarded service connection 
for PTSD.  The RO included the symptom of sleep impairment in 
its evaluation when it assigned a 30 percent rating for PTSD.  
(The veteran has since been awarded a 50 percent rating for 
PTSD.)

The regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Likewise, evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2007).

Here, the medical evidence clearly reflects that the 
veteran's sleep impairment is a symptom of his service-
connected PTSD.  The veteran recognized as much during his 
hearing when he acknowledged that his sleeping problem was 
not a separate entity in and of itself, but rather part of 
the symptomatology of his PTSD.  To provide a separate 
evaluation would violate the prohibition against pyramiding 
found in 38 C.F.R. § 4.14.  Therefore, service connection for 
a sleep disorder must be denied.

The Board notes that the veteran's personnel records reflect 
service in Southwest Asia during the Persian Gulf War.  Thus, 
he is a Persian Gulf veteran for the purposes of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Sleep disturbance is an 
objective indication of a chronic disability as set forth in 
those provisions.  38 C.F.R. § 3.317(b).  However, the 
veteran's sleep disturbance has been attributed to a known 
diagnosis in PTSD and is a symptom thereof, not a separate 
disease process.  Thus, service connection for a sleep 
disorder under those provisions is not warranted.

B. Kidney Disorder

The veteran alleges that he has a kidney disorder that is 
related to his active military service.  The veteran 
testified that kidney problems began after service.  
Nevertheless, he believes the problems came about as a result 
of his service.  He therefore contends that service 
connection is warranted.

The SMRs are devoid of any information or evidence relating 
to complaints of, treatment for, or a diagnosis pertaining to 
a kidney disorder.  In dental questionnaires, dated in August 
1988, December 1990, and March 1992, it was noted that there 
was no history of kidney problems.  The veteran's August 1992 
separation examination was normal in all relevant respects.  
The genitourinary system was found to be normal and a 
urinalysis test was essentially negative at that time.

The first documented instance of treatment for kidney 
problems in the post-service medical records was in private 
treatment records from Mount Carmel Medical Center in April 
1996.  The veteran sought treatment for pain in his right 
flank.  An x-ray showed a small calcification related to a 
stone.  He was diagnosed with right urolithiasis and ureteral 
colic secondary to a kidney stone.  The treatment providers 
at Mount Carmel did not relate the kidney problems to the 
veteran's military service.

In a June 1996 treatment record from the Chillicothe VAMC, it 
was noted that the veteran had passed a kidney stone within 
the past two months.  He underwent VA examination in March 
1997 in connection with the claim.  The veteran reported that 
he had passed two kidney stones, one in April 1996 and one 
about six months later.  The examiner diagnosed the veteran 
with a history of nephrolithiasis.  On examination, a urine 
analysis and kidney function studies were normal.  The 
examiner did not relate a kidney disorder to the veteran's 
military service.

Subsequent to the March 1997 examination, VA records do not 
contain evidence of treatment for kidney problems.  In May 
2002 and April 2004, urinalyses were within normal limits and 
negative.  In a February 2005 record from the North Chicago 
VAMC, it was noted that the veteran did not have any 
genitourinary problems including kidney stones.

In this case, the evidence shows that the veteran does not 
have a kidney disorder that is attributable to his active 
military service.  Although there is evidence of a post-
service kidney disorder, there is no information or evidence 
establishing that an event, injury, or disease occurred in 
service regarding the kidneys.  Additionally, the medical 
evidence does not indicate that the veteran's nephrolithiasis 
may have been associated with his service.  Thus, service 
connection is not warranted on a direct basis.  Absent an in-
service event, injury, or disease, and an indication of a 
relationship to a current kidney disorder, a further request 
for a medical opinion is not necessary.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to this claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has a kidney disorder that is 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the diagnosis and etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).

Additionally, the Board notes that there is no objective 
evidence that a calculus of the kidney manifested itself to a 
compensable degree within one year of the veteran's 
separation from military service.  As noted above, treatment 
for a kidney stone was first evidenced in April 1996, which 
was over three years after service.  Thus, service connection 
is not warranted for calculi of the kidney on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Furthermore, the Board notes that the veteran has not 
experienced signs and symptoms of a kidney disorder other 
than those related to the kidney stones.  Because the 
veteran's symptoms have been attributed to a known diagnosis 
in nephrolithiasis, service connection for a kidney disorder 
is not warranted as a qualifying chronic disability under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a kidney disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a sleep disorder is denied.

Service connection for kidney disorder is denied.


REMAND

The Board finds that further development is necessary for the 
claims of service connection for a liver disorder, a 
disability manifested by chronic diarrhea, and a respiratory 
disorder.

In April 1993, the veteran was hospitalized at the 
Chillicothe VAMC for alcohol dependence.  Liver function 
tests (LFTs) showed slightly abnormal liver enzymes at that 
time.  In the May 1993 discharge summary, a physician stated 
that the abnormal results appeared to be related to alcohol.

The March 1997 VA examiner addressed the veteran's liver 
disorder claim.  The examiner noted the history of elevated 
enzymes.  There was mild tenderness to the abdomen on 
examination.  A diagnosis of elevated liver enzymes was 
provided.  The examiner stated that the etiology was unclear.

July 1997 treatment records from the Cincinnati VAMC reflect 
elevated LFTs.  Elevated triglyceride levels were also found.  
A questionable etiology to alcohol use was noted.  Tests for 
hepatitis were negative and a diagnosis was not provided.  
Elevated LFTs were again noted in July 2000.  However, in 
April 2004, it was noted that the veteran's elevated enzymes 
had resolved.

The record reflects signs and symptoms of a digestive 
disability involving the liver.  However, a clinical 
diagnosis has never been provided.  Alcohol use has been 
suggested as a possible etiology, but a definitive diagnosis 
has not been issued.  Given the evidence, the veteran should 
be scheduled for a VA examination by a specialist in order to 
determine whether the veteran's elevated enzymes or other 
signs and symptoms of a liver disorder can be attributed to a 
known clinical diagnosis, or whether they are the result of 
an undiagnosed illness.

Post-service medical records document regular treatment for 
chronic diarrhea.  Although the SMRs are negative for similar 
complaints, the veteran maintains that he began to experience 
diarrhea during service.

During the March 1997 VA examination, a history of diarrhea 
since 1992 was noted.  The examiner stated that the veteran 
possibly had irritable bowel syndrome (IBS) and/or lactose 
intolerance.  The VA treatment records do not contain a 
diagnosis of a disability manifested by chronic diarrhea or 
an opinion as to the symptoms etiology.  These uncertain 
findings continued to be reflected in a recent treatment 
record from the North Chicago VAMC, dated in September 2006.  
It was noted that the veteran had a history of chronic 
diarrhea since 1991 with an unknown etiology.

Based on this unsettled evidence, the veteran should be 
scheduled for an examination in order to determine the nature 
of his complaints of chronic diarrhea.  An opinion by a 
specialist is necessary to determine whether the veteran's 
diarrhea can be attributed to a clinical diagnosis, including 
IBS.  Additionally, the opinion is necessary to determine 
whether the veteran's diarrhea is an objective indication of 
a chronic gastrointestinal disability resulting from an 
undiagnosed illness.

With respect to the respiratory disorder claim, the veteran 
alleges that he has such a disorder related to his military 
service under multiple theories.  He contends that he was 
exposed to both asbestos and smoke from oil well fires while 
he was stationed aboard the USS Sacramento.  Regarding 
asbestos, the veteran states that he was exposed to asbestos 
dust when he provided maintenance on hydraulic winches and 
brakes.  Regarding the oil well fires, the veteran states 
that he was exposed to the smoke from burning oil well fires 
during the Persian Gulf War while the USS Sacramento was 
located in the Persian Gulf.  The veteran also contends that 
he has a respiratory disorder as a result of an undiagnosed 
illness.

The veteran's SMRs are negative for any information or 
evidence relating to complaints or a diagnosis of a 
respiratory disorder.  Dental questionnaires, dated in August 
1988, December 1990, and March 1992, reflected a negative 
history of emphysema.  An October 1990 spirometry test was 
within normal limits.  At that time, and in November 1991, a 
history of smoking one pack of cigarettes per day was noted.  
The veteran's separation examination was normal concerning 
the lungs and chest, but a chest x-ray was not administered.

The SMRs and personnel records do not provide any evidence of 
in-service exposure to asbestos or smoke from oil well fires.  
In fact, in an October 1999 medical surveillance 
questionnaire, the veteran reported that he had been employed 
at D.W.H. Trucking prior to his period of service.  From 
September 1987 to August 1988 he worked as a mechanic at that 
company.  Under "potential hazardous exposed to" during his 
employment, the veteran listed asbestos and fuel.

Although in-service exposure to asbestos is not documented, 
the VA Adjudication Procedure Manual lists the servicing of 
brake linings as a possible occupation involving exposure to 
asbestos.  M21-1MR, Part IV.ii.2.C.9.f (2007).  Given the 
veteran's military occupational specialty of an engineman, it 
is plausible that the veteran provided maintenance on brakes.  
Thus, potential exposure to asbestos existed.  Additionally, 
although exposure to smoke from oil well fires is not 
evidenced, the ship that the veteran was assigned to was 
located in the Persian Gulf during the Persian Gulf War.  It 
is well known that oil well fields were set ablaze during the 
war.  Thus, the veteran could have been exposed to migrating 
smoke plumes.

The veteran's post-service medical records reflect a 
diagnosis of, and treatment for, hypoxia in July 1997 at the 
Cincinnati VAMC.  One VA treatment provider stated that the 
veteran had mild hypoxia that was secondary to cigarette 
smoking and probably obesity.  The veteran's reported history 
of asbestos exposure was noted at that time, but no physician 
endorsed the veteran's etiological contention.

Thereafter, the VA treatment records do not indicate 
continued treatment for a respiratory disorder.  On several 
occasions, the veteran's lungs were clear to auscultation.  A 
history of tobacco use is noted throughout the treatment 
records.  During the October 1998 hearing, the veteran stated 
that he quit smoking.  However, as recently as December 2005, 
tobacco use was noted.

During the November 2007 hearing, the veteran stated that he 
had been recently treated for emphysema.  He did not believe 
that the records, both from VA and a private treatment 
provider, were associated with the file.  On remand, the AOJ 
should aid the veteran in obtaining these records under VA's 
duty to assist.

The veteran has not yet been provided a medical examination 
in connection with the respiratory disorder claim.  He should 
therefore be scheduled for a VA examination with a specialist 
to determine the nature of any respiratory disorder.  A 
medical opinion should be requested to determine whether the 
veteran has signs and symptoms of a respiratory disorder and 
whether they can be attributed to a clinical diagnosis.  An 
opinion should also be requested regarding a relationship 
between any respiratory disorder and exposure to asbestos, 
smoke from oil well fires, and tobacco use.

It appears that the veteran continues to receive regular 
treatment at multiple VAMCs.  Updated treatment records 
should be obtained in light of the remand.

As noted in the introduction, the claim for TDIU is deferred 
pending the outcome of the issues being remanded and the 
outcome of the referred PTSD claim.  The claim should be 
addressed by the AOJ after the development is completed.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send the veteran a letter requesting 
him to identify or submit relevant 
evidence in support of his liver 
disorder, chronic diarrhea, and 
respiratory claims, including records 
pertaining to treatment for emphysema.

2.  Obtain updated VA treatment records 
and associate the records with the claims 
folder.  Contact the several VAMCs from 
which the veteran has sought treatment.  
(The veteran may be of assistance in 
identifying each treating facility.)

3.  Request any identified relevant 
private treatment records, including any 
records pertaining to treatment for 
emphysema.  Obtain a release from the 
veteran as necessary.

4.  Schedule the veteran for examinations 
with appropriate specialists to determine 
the nature and etiology of any disability 
with respect to his claims for service 
connection for a liver disorder, a 
disability manifested by chronic 
diarrhea, and a respiratory disorder, to 
include as a qualifying chronic 
disability resulting from an undiagnosed 
illness.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiners designated to examine 
the veteran.  All necessary tests and 
studies should be conducted, to include 
LFTs and chest x-rays, and a complete 
history should be taken.

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiners should provide a well-
reasoned opinion consistent with sound 
medical judgment, as to the medical 
probabilities that the veteran has a 
primary diagnosis with respect to each 
claimed system, or that the veteran has 
signs and symptoms as a result of an 
undiagnosed illness.  If a diagnosed 
illness is found, the examiner should 
provide an opinion as to the medical 
probabilities that the diagnosed illness 
is related to the veteran's active 
military service.

The examiner administering the 
respiratory examination should also 
address the medical possibilities that 
the veteran has a respiratory disorder 
that is the result of exposure to 
asbestos, smoke from oil well fires, or 
tobacco use.  If an asbestos-related 
respiratory disorder is found, the 
examiner should additionally comment on 
whether it is likely the result of 
potential exposure from the veteran's 
pre-service mechanical occupation or in-
service brake maintenance.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  (Consideration should also be 
given to the pending claim for an 
increased rating for PTSD and its effect 
on the TDIU claim that is on appeal.)  If 
any benefit sought on appeal is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


